COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Great Value Storage, LLC and World Class Capital Group. LLC, and
                           Natin Paul v. Princeton Capital Corporation

Appellate case number:     01-21-00284-CV

Trial court case number: 2019-18855

Trial court:               165th District Court of Harris County

        Appellant, Great Value Storage, LLC, filed an appeal from the final judgment, signed on
March 4, 2021, finding in favor of appellee, Princeton Capital Corporation and assessing actual
damages in the amount of $9,759,713.84. Appellant did not supersede this judgment and the trial
court subsequently signed an order appointing a receiver. Appellant filed a notice of appeal from
this order.
       On October 5, 2021, appellant filed in this Court a motion for temporary relief, staying the
order appointing a receiver. The Court temporarily stayed the order appointing a receiver and
requested responses to the motion. Appellee and the receiver have now filed responses and
appellant has filed a reply to the responses.
        Because an order appointing a receiver is an interlocutory appeal permitted by statute, see
TEX. CIV. PRAC. & REM. CODE § 51.014(a)(1), Rule 29 permits this Court to enter “any temporary
orders necessary to preserve the parties’ rights until disposition of the appeal,” but it also provides
that we may “require appropriate security.” See TEX. R. APP. P. 29.3.
        Accordingly, we temporarily grant appellant’s motion to stay the trial court’s order
appointing a receiver. See id. While this stay is in place, the receiver is prohibited from taking
any action pursuant to the trial court’s order.
        Moreover, we abate the appeal and remand to the trial court for a determination whether
appellee’s rights would be adequately protected by supersedeas or another order under Rule 24,
and if so, the amount and type of security appellant must post. See TEX. R. APP. P. 24.1, 24.3,
29.1, 29.3; WC 1st & Trinity; LP v. Roy F. and JoAnn Cole Mitte Found., No. 03-19-00905-CV,
2019 WL 6972679, at *1 (Tex. App.—Austin Dec. 19, 2019, no pet.) (mem. op.).
        Appellant is ordered to file a status report with this Court concerning the status of the
supersedeas proceedings on or before November 15, 2021, and to see that a clerk’s record is filed
in this Court concerning the trial court’s determination of the amount and type of supersedeas, as
well as any bond or other supersedeas posted by appellant. The Court may reinstate and
withdraw the stay if appellant fails to file a status report by November 15, 2021.
      It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ___October 26, 2021____